STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 May 23, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Ms. Anu Dubey Re: A&Q Masters Fund (formerly, O'Connor Fund of Funds: Masters) File Nos. 333-189732 and 811-22859 Dear Ms. Dubey: On behalf of A&Q Masters Fund (the "Fund"), transmitted for filing with the Securities and Exchange Commission (the "Commission") is Post-Effective Amendment No. 1 to the Fund's Registration Statement (the "Registration Statement") on Form N-2 under the Securities Act of 1933, as amended (the "1933 Act") (also constituting Amendment No. 2 to the Registration Statement on Form N-2 under the Investment Company Act of 1940, as amended) (the "Amendment"). We hereby request that the Amendment be given a selective review.The prospectus and statement of additional information ("SAI") contained in the Amendment are substantially similar to the definitive versions thereof filed with the Commission pursuant to Rule 497 under the 1933 Act on September 13, 2013, except for the updating of financial information and other general updating of information.The prospectus and SAI filed herewith are marked to show changes from the definitive versions of those documents filed pursuant to Rule 497 under the 1933 Act on September 13, 2013. We propose to file an additional amendment to the Registration Statement as early in July 2014 as practicable, following receipt of your comments, if any, to the accompanying filing in order to formally incorporate the Fund's audited financial statements for the year ended March 31, 2014 and complete other omitted data, and seek effectiveness as of August 1, 2014. Should you have any questions, please feel free to contact me at 212.806.6274 (bgreen@stroock.com) or Gary L. Granik of this office at 212.806.5790 (ggranik@stroock.com). Very truly yours, /s/ Brad A. Green Brad A. Green cc:Gary L. Granik
